Case 0:20-cv-60755-RAR Document 20 Entered on FLSD Docket 08/28/2020 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 20-cv-60755-RAR

  NANCY WADE,

         Plaintiff,

  vs.

  CAPITAL ONE BANK (USA), N.A.,

         Defendant.
                                         /


                                NOTICE OF PROPOSED SETTLEMENT

          Plaintiff hereby notifies the Court that Plaintiff, Nancy Wade, and Defendant, Capital

  One Bank (USA), N.A., have settled this matter in principal and are awaiting the signature of

  those parties on the settlement documents. Plaintiff requests thirty (30) days to file the requisite

  dismissal notice.

                                                       Debt Shield Law
                                                       3440 Hollywood Blvd., Suite 415
                                                       Hollywood, FL 33021
                                                       Tel: 305-776-1805
                                                       Fax: 305-503-9457
                                                       legal@debtshieldlawyer.com
                                                       joel@debtshieldlawyer.com

                                                         /s/ Joel D. Lucoff
                                                       Joel D. Lucoff
                                                       Fla. Bar No. 192163
Case 0:20-cv-60755-RAR Document 20 Entered on FLSD Docket 08/28/2020 Page 2 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 20-cv-60755-RAR

  NANCY WADE,

         Plaintiffs,

  vs.

  CAPITAL ONE BANK (USA), N.A.,

         Defendant.
                                         /

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 28, 2020, I filed the foregoing document with the
  Clerk of Court. I also certify that the foregoing document is being served this day on all counsel
  of record or pro se parties identified on the attached Service List in the manner specified, either
  via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive electronically
  Notices of Electronic Filing.

                                                       /s/ Joel D. Lucoff
                                                       Joel D. Lucoff

  All Defendants

  Via transmission of Notices of Electronic Filing generated by CM/ECF
